DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 0705/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Rivers on 07/07/2022.
Claims 1 and 43 have been amended as follows: 

1. (Currently amended) A device comprising: 
a plurality of first input/output terminals for a projected capacitance touch panel, wherein the projected capacitance touch panel comprises a layer of piezoelectric material disposed between a plurality of sensing electrodes and a common electrode; 
one or more amplifiers, each amplifier of the one or more amplifiers having an inverting input, a non-inverting input and an output; 
wherein the non-inverting input of each amplifier of the one or more amplifiers is configured to be switched between a common mode voltage and a capacitance measurement signal; 
wherein the inverting input of each amplifier of the one or more amplifiers is configured to drive a corresponding input/output terminal of the plurality of first input/output terminals based on the capacitance measurement signal; 
wherein each amplifier of the one or more amplifiers is configured such that, when the corresponding input/output terminal is connected to one sensing electrode of the plurality of sensing electrodes, a corresponding amplifier output varies in dependence upon a pressure applied to the projected capacitance touch panel; and 
wherein the device is configured, for a given amplifier of the one or more amplifiers, to: 
couple the inverting input of the given amplifier to one sensing electrode of the plurality of sensing electrodes; 
couple the non-inverting input of the given amplifier to the common mode voltage; 
output a signal from the output of the given amplifier; and 
while the inverting input of the given amplifier remains connected to the one sensing electrode of the plurality of sensing electrodes, couple the non-inverting input of the given amplifier to the capacitance measurement signal.


43. (Currently amended) A device comprising: 
a plurality of first input/output terminals for a projected capacitance touch panel, wherein the projected capacitance touch panel comprises a layer of piezoelectric material disposed between a plurality of sensing electrodes and a common electrode; 
one or more amplifiers, each amplifier of the one or more amplifiers having an inverting input, a non-inverting input and an output; 
wherein the non-inverting input of each amplifier of the one or more amplifiers is configured to be switched between a ground voltage and a capacitance measurement signal; 
wherein the inverting input of each amplifier of the one or more amplifiers is configured to drive a corresponding input/output terminal of the plurality of first input/output terminals based on the capacitance measurement signal; 
wherein each amplifier of the one or more amplifiers is configured such that, when the corresponding input/output terminal is connected to one sensing electrode of the plurality of sensing electrodes, a corresponding amplifier output varies in dependence upon a pressure applied to the projected capacitance touch panel; and 
wherein the device is configured, for a given amplifier of the one or more amplifiers, to: 
couple the inverting input of the given amplifier to one sensing electrode of the plurality of sensing electrodes; 
couple the non-inverting input of the given amplifier to the ground voltage; output a signal from the output of the given amplifier; and 
while the inverting input of the given amplifier remains connected to the one sensing electrode of the plurality of sensing electrodes, couple the non-inverting input of the given amplifier to the capacitance measurement signal.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
wherein each amplifier of the one or more amplifiers is configured such that, when the corresponding input/output terminal is connected to one sensing electrode of the plurality of sensing electrodes, a corresponding amplifier output varies in dependence upon a pressure applied to the projected capacitance touch panel; and wherein the device is configured, for a given amplifier of the one or more amplifiers, to: couple the inverting input of the given amplifier to one sensing electrode of the plurality of sensing electrodes; couple the non-inverting input of the given amplifier to the common mode voltage; output a signal from the output of the given amplifier; and while the inverting input of the given amplifier remains connected to the one sensing electrode of the plurality of sensing electrodes, couple the non-inverting input of the given amplifier to the capacitance measurement signal
In combination with all other claim limitations.


Claim 37:
while the inverting input of the first amplifier remains connected to the first sensing electrode of the plurality of sensing electrodes and the inverting input of the second amplifier remains connected to the second sensing electrode of the plurality of sensing electrodes: coupling the non-inverting input of the second amplifier to the common mode voltage; coupling the non-inverting input of the first amplifier to the source which provides the capacitance measurement signal; and outputting a second signal from the output of the second amplifier
In combination with all other claim limitations.

Claim 43:
wherein each amplifier of the one or more amplifiers is configured such that, when the corresponding input/output terminal is connected to one sensing electrode of the plurality of sensing electrodes, a corresponding amplifier output varies in dependence upon a pressure applied to the projected capacitance touch panel; and wherein the device is configured, for a given amplifier of the one or more amplifiers, to: couple the inverting input of the given amplifier to one sensing electrode of the plurality of sensing electrodes; couple the non-inverting input of the given amplifier to the ground voltage; output a signal from the output of the given amplifier; and while the inverting input of the given amplifier remains connected to the one sensing electrode of the plurality of sensing electrodes, couple the non-inverting input of the given amplifier to the capacitance measurement signal
In combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        7/9/2022